In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 11‐2091 
GLENN VERSER, 
                                                     Plaintiff‐Appellant, 

                                   v. 

JEFFERY BARFIELD, et al. 
                                                  Defendants‐Appellees. 
                     ____________________ 

               Appeal from the United States District 
               Court for the Central District of Illinois. 
               No. 07‐3293 — Harold A. Baker, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 10, 2013 — DECIDED DECEMBER 19, 2013 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
    WOOD, Chief Judge. Inmate Glenn Verser brought this suit 
pro  se  under  42  U.S.C.  § 1983  against  four  prison  officials 
who  allegedly  held  him  down  and  punched  him  in  the 
stomach during a cell change. After the jury returned a ver‐
dict in favor of the defendants, one might have thought that 
there was little left to say. But with the court’s permission the 
foreperson made a statement on the record after the verdict 
2                                                         No. 11‐2091 

indicating that a majority of the jury felt that the defendants 
“all  had  a  part  to  play  in  what  happened  to”  Verser,  but 
based  on  the  evidence  “could  not  find  the  defendants 
guilty.” Verser did not hear this statement, nor did he learn 
of the verdict for some time, because at the close of the evi‐
dence  the  district  court  had  excluded  him not  just  from  the 
courtroom but also from all contact with the proceedings, in 
order  to  return  him  to  the  Illinois  Department  of  Correc‐
tions.  
    Represented  by  recruited  counsel,  whom  we  thank, 
Verser  now  argues  that  his  total  exclusion  from  the 
proceedings prevented him from exercising his right to poll 
the  jury  pursuant  to  Federal  Rule  of  Civil  Procedure  48(c), 
and that such a poll might have made a difference. He asks 
us  to  reverse  the  district  court’s  denial  of  his  motion  for  a 
new  trial.  Despite  the  deferential  standard  of  review  that 
applies to such rulings, we conclude that Verser is entitled to 
another  trial,  and  so  we  reverse  the  district  court  and 
remand his case for further proceedings. 
                                     I 
   The  dispute  underlying  this  case  is  simple.  Verser,  an 
inmate  then housed at Western  Illinois Correctional Center, 
began  a  hunger  strike  in  September  2007,  in  response  to 
what  he  perceived  as  unwarranted  prison  discipline  levied 
against  him.  The  prison’s  hunger  strike  protocols  involve 
moving  a  hunger  striker  to  a  separate  cell  after  he  misses 
three  meals;  the  defendants  here  are  the  security  officers 
who moved Verser at around 3:00 a.m. on September 2, 2007. 
Verser  alleges  that  after  defendants  Chris  Davis  and  Ryan 
Robinson  deposited  him  in  an  isolated  cell,  they  held  him 
down while defendants Jeffery Barfield and Douglas Good‐
No. 11‐2091                                                            3

ing punched him in the stomach. This outburst, according to 
Verser, was in retaliation for his hunger strike and his previ‐
ous filing of an allegedly libelous grievance against another 
officer. The defendants deny that any such assault occurred.  
    Verser brought suit pro se under 42 U.S.C. § 1983, alleging 
that  the  defendants  violated  his  Eighth  Amendment  right 
(applicable  to  the  states  through  the  Fourteenth  Amend‐
ment) to be free from the excessive use of force. At the three‐
day trial the jury heard testimony from Verser, the four de‐
fendants,  the  mental  health  professional  at  Western  Illinois 
Correctional Center, and Verser’s cellmate at the time of the 
move; the latter two witnesses testified via video‐conference. 
After  the  parties  finished  presenting  their  evidence  and  the 
district  court  instructed  the  jury,  the  court  decided  to  send 
Verser back to the prison rather than keep him in the court‐
house to await the verdict: 
   THE COURT: We will be in recess and wait for the re‐
   turn of the verdict. I’m going to return Mr. Verser to 
   the Department of Corrections. Here is your writ. You 
   guys  are  out  of  here.  All  right.  We  will  be  in  recess 
   and wait for the jury’s verdict. We will let you know 
   what it is, Mr. Verser. 
   VERSER: All right. Thank you, Your Honor. 
   After  deliberating  for  about  two  hours,  the  jury  sent  a 
note  to  the  court  asking  whether  there  was  any  video  of 
Verser’s cell change. The court, consulting only with defense 
counsel, answered that there was not. A little more than an 
hour  later,  the  jurors  sent  a  note  indicating  that  they  could 
not  come  to  an  agreement;  the  court  instructed  them  that 
4                                                           No. 11‐2091 

they could choose to come back the next day, or to deliberate 
further that afternoon.  
    Less  than  an  hour  later,  the  jury  indicated  that  it  had 
reached a verdict, but it sent a note to the court asking, “Can 
a juror ask a question to the judge after the verdict is read?” 
The  court  responded,  “First,  I  have  to  have  a  verdict.”  The 
jury  then  announced  its  verdict  in  favor  of  the  defendants; 
no effort was made to notify Verser at that time. 
  The  district  court  then  asked  what  the  jury’s  question 
was, and one of the jurors responded: 
     JUROR:  We  would  like  to  make  a  statement,  if  we 
     could.  This  was  very  hard  for  us.  Many  of  us—the 
     majority feel that the defendants all had a part to play 
     in  what  happened  to  Mr.  Verser,  but,  because  there 
     was a lack of evidence, we could not find the defend‐
     ants guilty. 
     THE COURT: Responsible? Liable? 
     JUROR: Yes. Thank you. 
     The court then discharged the jury. 
    After  he  received  notification  of  the  verdict  by  mail, 
Verser  moved  for  a  new  trial.  He  argued,  among  other 
things,  that  his  total  exclusion  from  the  proceedings  at  the 
time the verdict was read prevented him from exercising his 
right  to  poll  the  jury.  See  FED.  R.  CIV.  P.  48(c).  The  district 
court denied the motion. Regarding Verser’s involuntary ex‐
clusion  from  the  courtroom,  the  court  wrote  that  “[Verser] 
was returned to [prison] when the jury retired to deliberate 
for  valid courthouse security reasons,”  and that  it “was not 
going to keep Verser in the courthouse and chance his calm 
No. 11‐2091                                                            5

acceptance  of  an  adverse  ruling  which  is  the  predominant 
result  in  this  type  of  case.”  Finding  that  Verser  was  appro‐
priately excluded from the courtroom, the district court went 
on  to  explain  that  “the  verdict  was  clear  and  supported  by 
the evidence,” and so there was no reason to conduct a poll. 
The court commented that it would not have overturned the 
verdict  had  it  gone  in  Verser’s  favor,  but  it  found  that  the 
polling claim did not support the request for a new trial. 
    Still acting pro se, Verser appealed on numerous grounds. 
In August 2012, this court recruited counsel for him and or‐
dered  further  briefing  on  whether  he  was  deprived  of  his 
right to have the jury polled, whether the court was required 
to adopt alternative procedures to allow an involuntarily ex‐
cluded  pro  se  litigant  to  poll  the  jury,  and  whether  Verser 
had  forfeited  his  right  to  poll  by  raising  no  objection  at  the 
time  he  was  excluded  from  the  proceedings.  We  turn  to 
those questions now. 
                                     II 
     The purpose of a jury poll is “to ascertain for a certainty 
that  each  of  the  jurors  approves  of  the  verdict  as  returned; 
that no one has been coerced or induced to sign a verdict to 
which he  does not  fully assent.” Humphries v. District  of Co‐
lumbia,  174  U.S.  190,  194  (1899).  We  have  recognized  that  a 
jury  poll  is  meant  to  ensure  jurors’  accountability  for  the 
verdict,  “creating  individual  responsibility”  and  ferreting 
out any dissent that, for whatever reason, was not reflected 
in  the  verdict  as  announced.  United  States  v.  Shepherd,  576 
F.2d 719, 725 (7th Cir. 1978); see also United States v. Sturman, 
49 F.3d 1275, 1282 (7th Cir. 1995).  
6                                                           No. 11‐2091 

    A  civil  litigant’s  right  to  poll  the  jury  is  established  by 
Federal Rule of Civil Procedure 48(c), which provides, “After 
a  verdict  is  returned  but  before  the  jury  is  discharged,  the 
court must on a party’s request, or may on its own, poll the 
jurors  individually.”  FED.  R.  CIV.  P.  48(c).  Rule  48(c)  was 
added to the Federal Rules in 2009 (well before Verser’s trial, 
which took place in April 2011), and was modeled on Feder‐
al  Rule  of  Criminal  Procedure  31(d),  which  gives  the  same 
polling  right  to  the  parties  to  a  criminal  prosecution.  See 
FED.  R.  CIV.  P.  48 Committee Note. There is little caselaw in‐
terpreting Civil Rule 48(c), but both parties suggest, and we 
agree,  that  decisions  applying  Criminal  Rule  31(d)  are  fully 
applicable  to  its  civil  analogue.  The  civil  rule  was  self‐
consciously  written  to  extend  the  right  guaranteed  by  the 
criminal rule into the civil realm, and there is little reason to 
distinguish between the two contexts. We have held that the 
right to poll protected by Criminal Rule 31(d) is a substantial 
right, but not a right flowing from any of the constitutional 
rules of criminal procedure. See Sturman, 49 F.3d at 1282.  
    There  is  no  doubt  that  a  district  court’s  refusal,  or  even 
neglect,  to  conduct  a  jury  poll  upon  a  timely  request  is 
ground for a new trial. Indeed, failure to conduct a properly 
requested  poll  is  a  serious  error  ordinarily  requiring  rever‐
sal,  see  United  States  v.  F.J.  Vollmer  &  Co.,  1  F.3d  1511,  1522 
(7th  Cir.  1993);  we  have  confirmed  that  litigants  “enjoy  an 
absolute right to poll the jury … unless it has been expressly 
waived,” id. at 1523 (internal quotation marks and emphasis 
omitted).  Accordingly,  we  have  remanded  cases  for  a  new 
trial  not  only  when  the  district  court  refuses  to  conduct  a 
poll upon request, see, e.g., id. at 1522 ‐23, but also when the 
court  cuts  off  the  possibility  of  a  timely  polling  request  by 
proceeding  too  quickly  after  the  announcement  of  the  ver‐
No. 11‐2091                                                           7

dict to matters that would prejudice jurors in a later poll, see 
United States v. Randle, 966 F.2d 1209, 1214 (7th Cir. 1992). 
    The  defendants  do  not  contest  that  civil  litigants  have  a 
right to poll the jury upon a timely request, nor do they belit‐
tle the importance of the right. They argue  instead that this 
case differs from those in which we have ordered a new trial. 
The  latter  cases  generally  involve  some  variation  on  the 
theme of a failure to poll despite a litigant’s timely request. 
Here,  Verser  was  excluded  from  the  proceedings  and  so 
could  not  ask  for  a  poll;  his  case  therefore  presents  the  dis‐
tinct question whether Rule 48(c) requires that the court en‐
sure that a party is somehow able to make a polling request 
after the verdict is read.  
                                    III 
    Defendants make much of the fact that it was proper for 
Verser  to  be  excluded  from  the  courtroom  at  the  time  the 
verdict was read. We have no quarrel with that point, as far 
as it goes, but there is a difference between removing some‐
one  from  a  courtroom  and  leaving  him  entirely  unable  to 
participate in his case. Trial courts generally have discretion 
to  determine  whether  an  inmate‐plaintiff  must  be  excluded 
from the courtroom for security reasons or other good cause. 
Stone  v.  Morris,  546  F.2d  730,  735  (7th  Cir.  1976).  The  court 
must  balance  “the  interest  of  the  plaintiff  in  presenting  his 
testimony in person against the interest of the state in main‐
taining the confinement of the plaintiff‐prisoner.” Id. When a 
plaintiff  is  acting  pro  se,  however,  the  court  must  take  into 
account the fact that excluding him from the courtroom nec‐
essarily also excludes his “lawyer.” The “orderly conduct of 
a trial by jury, essential to the proper protection of the right 
to  be  heard,  entitles  the  parties  who  attend  for  the  purpose 
8                                                         No. 11‐2091 

to be present in person or by counsel at all proceedings from 
the  time  the  jury  is  impaneled  until  it  is  discharged  after 
rendering  the  verdict.”  Fillippon  v.  Albion  Vein  Slate  Co.,  250 
U.S. 76, 81 (1919); see also Kulas v. Flores, 255 F.3d 780, 786 ‐
87 (9th Cir. 2001) (explaining that Fillippon does not prohibit 
exclusion from the courtroom of a disorderly pro se plaintiff, 
at  least  as  a  temporary  measure,  if  his  disorderly  behavior 
threatens the defendant’s right to a fair trial).  
    Nevertheless, while there is no constitutional right for an 
inmate to be present at a civil suit he has initiated, his status 
as an inmate does not automatically mean that he can be ex‐
cluded  summarily.  Stone,  546  F.2d  at  735.  Instead,  in  deter‐
mining  whether  an  inmate  pursuing  civil  litigation  should 
be excluded from the courtroom, the court must balance “the 
interest of the plaintiff in presenting his testimony in person 
against  the  interest  of  the  state  in  maintaining  confinement 
of the plaintiff‐prisoner.” Id.  
    The  record  in  this  case  is  thin  when  it  comes  to  reasons 
why  Verser  had  to  be  excluded  from  the  courtroom  for  the 
verdict. The district court explained that it “was not going to 
keep  Verser  in  the  court  house  and  chance  his  calm  ac‐
ceptance  of  an  adverse  ruling  which  is  the  predominant  re‐
sult in this type of case.” But Verser had not misbehaved at 
trial,  and  the  record  is  filled  with  instances  in  which  he  ac‐
cepted adverse evidentiary rulings without incident. Verser, 
however, does not now argue that his exclusion in itself was 
reversible  error,  and  so  we  assume  for  the  purposes  of  this 
appeal  that  Verser  was  properly  excluded  from  the  court‐
room after the jury retired to deliberate. 
   But Verser suffered more than simple exclusion from the 
courtroom.  He  was  left  incommunicado,  unable  to  contrib‐
No. 11‐2091                                                           9

ute  to  questions  that  arose  while  the  jury  was  deliberating 
and  unable  to  respond  to  the  verdict  with  a  request  for  a 
poll. The crux of the issue is whether this state of affairs vio‐
lated  his  rights,  and  if  so,  whether  a  new  trial  is  required. 
The  defendants  argue  that  because  Verser’s  exclusion  was 
appropriate, he was not deprived of his right to poll the jury. 
As they see it, nothing prevented Verser from raising his re‐
quest to poll the jury before he was removed from the court‐
room, and so the district court committed no error by failing 
to conduct a poll sua sponte after the juror made the trouble‐
some remarks. The first question we must address therefore 
deals with when a litigant may, or must, request a poll.  
    The plain text of Rule 48(c) indicates that any request for 
a  poll  made before the verdict  is read  would  be  premature. 
Recall that the rule says “[a]fter a verdict is returned but be‐
fore  the  jury  is  discharged,  the  court  must  on  a  party’s  re‐
quest  …  poll  the  jurors  individually.”  FED.  R.  CIV.  P.  48(c) 
(emphasis  added).  It  is  a  stretch,  at  best,  to  interpret  the 
word  “after”  to  mean  “before  or  after.”  The  time‐limiting 
language in the first clause most naturally constrains every‐
thing  that  follows—both  the  poll  and  the  request.  It  would 
be  nonsensical  to  read  this  language  to  address  only  when 
the court is permitted to conduct a poll, since as a matter of 
simple logic a poll of the jurors is impossible until they have 
delivered their verdict. 
     The  question  when  the  rule  either  permits  or  compels  a 
litigant  to  request  a  poll  is  slightly  different  from  the  ques‐
tion when the poll would take place. Specifically, the issue is 
whether  a  litigant may make such a request  before  the jury 
retires  to  deliberate.  In  our  view,  both  the  language  of  the 
rule  and  functional  considerations  point  in  the  same  direc‐
10                                                       No. 11‐2091 

tion: the request must come after the verdict is read. The rule 
does  not  contemplate  an  automatic  poll  after  every  verdict. 
Instead,  it  makes  a  poll  mandatory  if  a  party  requests  one, 
and  optional  if  the  court  thinks  one  is  desirable.  We  have 
explained  that  “the  right  to  poll  a  jury  cannot  be  exercised 
intelligently until after the verdict has been announced, and a 
request  prior  thereto  would  be  premature.”  United  States  v. 
Marr, 428 F.2d 614, 615 (7th Cir. 1970) (emphasis added). In‐
deed,  in  Marr,  this  court  found  that  a  request  to  poll  made 
before the verdict was “abandoned” by a litigant’s failure to 
reassert it after the verdict, and we therefore refused to upset 
the conviction on the ground that the district court failed to 
poll  the  jury.  Id.  Marr  shows  both  that  a  litigant  might  rea‐
sonably choose to forgo a jury poll, and also that the decision 
whether to poll is meaningful only after the verdict has been 
returned. It is quite unlikely that a litigant would want a poll 
if the jury rules in her favor. If the verdict is unfavorable, the 
litigant might be more  inclined to  ask for a  poll if there are 
indications  that  a  verdict  may  not  have  been  unanimous  or 
was otherwise tainted.  
     We have never interpreted either the civil or the criminal 
rule  in  a  way  that  would  make  a  polling  request  raised  in 
anticipation  of  the  verdict  sufficient  to  protect  a  litigant’s 
right. In United States v. Randle, we remanded for a new trial 
because  the  two‐second  interval  between  when  the  verdict 
was announced and when the district judge began to read a 
bond describing the defendant’s previous arrests was “clear‐
ly  inadequate”  to  move  for  a  poll.  966  F.2d  1209,  1213  ‐14 
(7th Cir. 1992). If the possibility of a pre‐verdict request were 
adequate  to  safeguard  a  party’s  right  to  poll  the  jury,  the 
amount of time available to raise a request  after the verdict 
was read would have been immaterial. And in United States 
No. 11‐2091                                                         11

ex rel. SEC v. Billingsley, 766 F.2d 1015 (7th Cir. 1985), we ap‐
proved  of  a  procedure  by  which  the  district  court  obtained 
an advance waiver of the right to poll the jury from a party 
who  would  be  voluntarily  absent  from  the  reading  of  the 
verdict. Id. at 1019 n.5. Obtaining such a waiver would have 
been  unnecessary  if  counsel  could  simply  have  lodged  a 
preemptive motion to poll before the defendant departed.  
     We have no need to decide in this case whether a district 
court would err if it accepted a preemptive motion for a poll, 
even though it is under no obligation to do so. But that is a 
different matter from the question whether the rule permits 
the court to make it impossible for the litigant to seek a poll 
at  the  appropriate  time.  Because  the  proper  time  to  raise  a 
polling request is after the verdict is read but before the jury 
is discharged, a party’s right to poll under  Rule 48(c) is not 
adequately protected by the questionable possibility that he 
could have requested a poll preemptively.  
    The  defendants  suggest  in  the  alternative  that  Verser 
waived  or  forfeited  his  right  to  poll  the  jury  by  raising  no 
objection  when  he  was  removed  from  the  courtroom  when 
the jury retired to deliberate. But, as we have noted already, 
whether  Verser  was  appropriately  excluded  is  not  the  right 
question to ask. Even if his physical removal from the court‐
room  was  done  for  valid  reasons,  the  court  cannot  imple‐
ment that removal in a way that leaves a party unable to par‐
ticipate in the remaining proceedings in the case.   
    The  court  had  a  number  of  options  available,  any  of 
which would have preserved Verser’s right to ask for a poll. 
It could have essentially done nothing, by allowing Verser to 
remain in the courtroom (perhaps under enhanced security, 
if the risk of an outburst warranted such a measure); it could 
12                                                          No. 11‐2091 

have removed Verser from the courtroom and sent him to a 
nearby  holding  cell,  available  to  be  called  back  quickly  if 
something  came  up;  it  could  have  returned  Verser  to  the 
prison but ensured that he remained in touch with the court 
(perhaps using a guard’s cellphone) and could reach a video 
room  at  the  prison  if  his  presence  were  required.  These 
measures,  or  others  suitable  to  local  conditions,  were  not 
important only for purposes of a jury poll. If, as happened in 
Verser’s  case,  the  jury  asks  a  question,  each  party  has  the 
right to provide the judge with its views on that as well. See, 
e.g.,  United  States  v.  Neff,  10  F.3d  1321,  1324  (7th  Cir.  1993); 
see  also  FED.  R.  CRIM.  P.  43(a).  When  Verser’s  jury  asked 
whether  a  video  of  the  crucial  event  existed,  the  judge  fol‐
lowed  defense  counsel’s  suggestion  and  responded  that 
there  was  not.  This  may  not  even  have  been  accurate:  we 
know that there was no video in the record, but it is possible 
that a video existed that the prison was unwilling to give to 
an unrepresented inmate.   
    Although Verser has stressed the fact that his total exclu‐
sion  from  the  proceedings  prevented  him  from  seeking  a 
poll  under  Rule  48(c),  that  is  just  one  adverse  consequence 
that  can  arise  when  a  litigant  is  prevented  from  communi‐
cating  with  the  court  while  his  case  is  before  the  jury.  We 
conclude that the court erred by placing Verser in this situa‐
tion. 
                                      IV 
    We  must  now  determine  whether  the  district  court 
abused  its  discretion  by  denying  Verser’s motion  for  a  new 
trial. Verser argues that we should apply the standard used 
where a district court fails to conduct a poll on a timely re‐
quest; in such cases, he argues, courts find that the denial of 
No. 11‐2091                                                          13

the right to poll the jury requires automatic reversal. The de‐
fendants  retort  that  unlike  an  express  or  implied  refusal  to 
poll on request, a litigant’s inability to raise a timely motion 
for  a  poll  should  be  subject  to  harmless‐error  review.  We 
consider  first whether  Verser can show prejudice; if he can, 
there is no need for us to reach the broader, structural issue. 
    Knowing  that  the  question  of  prejudice  was  likely  to 
arise,  we  asked  the  parties  at  oral  argument  to  file  supple‐
mental memoranda discussing any empirical analyses of ju‐
ry polls that they could find. Our hope was that this kind of 
scholarly  research  might  shed  light  on  the  situations  in 
which  polls  are  requested  and  the  frequency  with  which 
polls  reveal  hidden  splits  among  jurors.  The  defendants  re‐
sponded  with  a  brief  statement  indicating  that  they  had 
found  no  research  addressing  the  court’s  question.  Verser, 
through counsel, reported that he had found just one study 
that  “loosely  touched”  upon  the  court’s  request:  a  May  21, 
2009, report of the Oregon Public Defense Services Commis‐
sion, entitled “On the Frequency of Non‐Unanimous Felony 
Verdicts  In  Oregon,”  available  at  http://www.oregon.gov/ 
OPDS/docs/Reports/PDSCReportNonUnanJuries.pdf.  This 
study found that “[o]f the 662 sample cases [representing in‐
digent appeals from a pool of 1,421 trials in 2007 and 2008], 
jury  polling  occurred  in  63%.  In  the  remaining  37%,  either 
polling  was  not  requested  by  defense  counsel,  or  was  con‐
ducted  in  secret,  with  the  results  not  part  of  the  public  rec‐
ord. … Where the record reflected the jury vote, 65.5% of all 
cases  included  a  non‐unanimous  verdict  on  at  least  one 
count.” Because the purpose of this study was to investigate 
Oregon’s  non‐unanimous  jury  system,  however,  these  re‐
sults are neither surprising nor of much use to the question 
14                                                       No. 11‐2091 

before us. We therefore proceed on the basis of the facts be‐
fore us in Verser’s case. 
    The defendants suggest that the error here was harmless 
because  there  was  no  affirmative  indication  that  any  indi‐
vidual  juror  actually  disagreed  with  the  verdict.  They  char‐
acterize the juror’s post‐verdict statement that “the majority 
feel  that  the  defendants  all  had  a  part  to  play  in  what  hap‐
pened to Mr.  Verser” as  merely expressing  the jurors’ emo‐
tional  dissatisfaction  with  the  outcome  and  confirming  that 
they  applied  the  appropriate  evidentiary  standard.  This  ar‐
gument suffers from two problems. First, the statement was 
made by a single juror. A jury poll, in contrast, is justified by 
the  notion  that  each  juror  must  speak  for  herself,  to  ensure 
that  the  spokesperson’s  report  of  the  verdict  accurately  re‐
flects  unanimity.  Second,  even  if  the  defendants’  theory  is 
plausible, it is not the only interpretation that could be given 
to the events that accompanied the reading of the verdict.  
    The point is not that  a jury poll definitely  or even likely 
would have revealed that the verdict was not unanimous. It 
is that Verser would have realized, had he had some way of 
knowing  about  the  circumstances  attending  the  announce‐
ment of the verdict, that a poll might be fruitful. A reasona‐
ble  party,  taking  into  account  this  jury’s  initial  indication 
that  it  was  deadlocked,  the  speed  with  which  it  then  re‐
turned a verdict, the statement (not emphasized by defend‐
ants)  that  a  majority  of  jurors  felt  that  the  defendants  had 
“something  to  do  with  what  happened  to  Mr.  Verser,”  and 
the  juror’s  mistaken  use  of  the  term  “guilt”  (usually  associ‐
ated  with  the  reasonable‐doubt  standard)  rather  than  the 
civil  term  “liability,”  would  likely  have  requested  a  poll  of 
the jury. Verser was unable to observe or otherwise to learn 
No. 11‐2091                                                           15

about these events. On these particular facts, we cannot say 
that the district court’s error was harmless. 
    The  defendants’  proposed  standard  for  finding  prejudi‐
cial  error—that  there  was  a  signal  of  “particular  disagree‐
ment” with the verdict by a juror—asks too much. The pur‐
pose  of  a  jury  poll  under  Rule  48(c)  is  to  discover  unex‐
pressed  dissent,  not  to  reconfirm dissent  that  is  already  ap‐
parent.  The circumstances  here indicated an  elevated  possi‐
bility that at least one juror might not agree with the verdict 
as read. This is exactly why Rule 48(c) exists.  
                                     V 
    As we noted earlier, there are a number of options avail‐
able to a district court that believes a pro se litigant must be 
excluded  from  the  courtroom.  Although  the  inability  to 
make a timely request for a poll is one serious consequence 
of  being  cut  off  from  the  proceeding,  it  is  not  the  only  one. 
Jurors  sometimes  ask  questions;  courts  sometimes  need  to 
craft  supplemental  instructions.  The  litigant’s  exclusion 
leaves him unable to provide the judge with his views about 
these  critical  matters.  Because  Verser  could  not  exercise  his 
right  under  Rule  48(c)  to  poll  the  jury  and  no  alternative 
measure to safeguard the right was put in place, we REVERSE 
the district court and REMAND for a new trial.